            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                 SOUTHERN/SOUTHWESTERN DIVISION
In Re: Criminal Trial Docket
       February 11, 2019

                                              ORDER

       Pursuant to the directions of the Honorable Douglas Harpool, United States District Judge,

the following criminal actions are set for pretrial conferences before United States Magistrate

David P. Rush, January 15, 2018, at the times shown below. The attorneys, including defense and

government counsel who will try the case, shall attend the pretrial conference. Prior to the

conference, trial counsel for the United States and trial counsel for the defendant are to meet

personally and discuss potential plea agreements. Final plea agreements are to be signed

prior to the conference or be ready for signature at the conference. Each defendant is to be

present unless, in advance of the conference, counsel advises the Court that a plea bargain has been

signed or the case simply needs to be set for trial. Attorneys are instructed to be prepared to make

such announcements as may be necessary in order that these cases may be tried or other disposition

made. Each of these cases, unless given a special setting, is set for trial on the joint criminal jury

trial docket, with all the available Judges of the Court sitting, commencing February 11, 2019.

       All pretrial conferences will be held in the U. S. Magistrate=s Courtroom, United States

Courthouse, 222 N. John Q. Hammons Parkway, Springfield, Missouri.

       Regarding motions for continuance and possible changes of plea, it is

       ORDERED that any defendant who intends to file a motion to continue the trial of his or

her case until the next joint docket, which is March 25, 2019, shall file such motion in a timely

fashion. A motion for continuance which is filed after the Friday prior to the scheduled




           Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 1 of 8
pretrial conference shall be considered untimely. A motion not timely filed will be summarily

denied. Likewise, absent a showing of very exceptional circumstances, a timely filed motion

seeking a continuance of a criminal action will be summarily denied. Counsel for the moving

defendant or plaintiff shall state in the motion whether or not the plaintiff and co-defendants have

any objection to the continuance of the action. It is further

       ORDERED that counsel for a defendant whose case who wishes to plead guilty, shall

immediately call the chambers of the Honorable David P. Rush to schedule the change of plea.

If the parties consent, the plea will be scheduled before the United States Magistrate Judge;

otherwise, before the United States District Judge to which it is assigned.

                              Before Magistrate Judge David P. Rush

                                        January 15, 2019

18-03066-CR-S-RK                      United States                           Jim Kelleher

                                              v.

                       -01            Douglas Fullerton                       Michelle Moulder



18-05027-CR-SW-MDH                    United States                           Ami Miller

                                              v.

                       -01            Victor Alfonso Vasquez                  Ann Koszuth



18-03068-CR-S-MDH                     United States                           Ami Miller

                                              v.

                       -01            Roger Dale Harrison                     Ann Koszuth




          Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 2 of 8
                                      2
18-03070-CR-S-RK             United States                Patrick Carney

                                    v.

                   -01       Marc Musil                   Ann Koszuth



17-05020-CR-S-RK             United States                Steve Mohlhenrich

                                    v.

                   -01       Tina Werner                  David Mercer

                   -02       James D. McKenzie            Carl Cornwell



18-03083-CR-S-RK             United States                Patrick Carney

                                    v.

                   -01       Richard Leslie Turner, III   Michelle Moulder



18-03084-CR-S-MDH            United States                Jody Stockard

                                    v.

                   -01       Clinton Demetrius McDonald   Stuart Huffman



18-05037-CR-SW-RK            United States                Ami Miller

                                    v.

                   -01       Nathan Roger Belcher         Michelle Moulder



17-03007-CR-S-RK             United States                Jody Stockard

                                    v.

                   -01       Randy G. Dabney              Brian Risley

                   -06       Mark A. James                Penny Speake
        Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 3 of 8
                                    3
18-03007-CR-S-MDH            United States                Abe McGull

                                    v.

                   -03       Jami L. Deam                 Darryl Johnson

                   -04       David A. Scott               Stuart Huffman

                   -05       L.C. Lee                     Russ Dempsey

                   -07       James Chalk                  Adam Woody

                   -08       Amber L. Brake               James Hayes

                   -11       Cornell D. Braxton           Penny Speake

                   -12       Jennifer A. Turner           Branden Twibell



18-03033-CR-S-MDH            United States                Jody Stockard

                                    v.

                   -01       Dawaun White                 Ian Lewis

                   -02       Tre Hunt                     Stuart Huffman

                   -03       Cole Gipson                  Alison Hershewe

                   -05       Trent J. Wicklund            Brian Risley

                   -06       Taylor J. Pedigo             Shane Cantin



18-03051-CR-S-MDH            United States                Byron Black

                                    v.

                   -01       Jacob L. Earl                Ian Lewis



18-03100-CR-S-RK             United States                Jody Stockard

                                    v.

                   -01       Damontae C. Williams         Ian Lewis
        Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 4 of 8
                                    4
18-03003-CR-S-BP             United States                Casey Clark

                                    v.

                   -01       Anthony L. Thomas            David Mercer

                   -02       Rodney Zinn                  Elizabeth Turner



18-05015-CR-SW-MDH           United States                Jessica Keller

                                    v.

                   -01       Everett K. Davis             Ian Lewis



17-03038-CR-S-BP             United States                Jody Stockard

                                    v.

                   -01       Bradley Blas                 Shane Cantin



18-03023-CR-S-MDH            United States                Abe McGull

                                    v.

                   -01       Dustin H. Fithen             Adam Woody



18-03067-CR-S-MDH            United States                Ami Miller

                                    v.

                   -01       Robert Eugene Martin         Erica Mynarich



18-05030-CR-S-BP             United States                Abe McGull

                                    v.

                   -01       Tom C. Qualls                C.R. Rhoades



        Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 5 of 8
                                    5
18-03008-CR-S-RK             United States                Abe McGull

                                    v.

                   -01       Damon F. Smith               Megan McCullough



18-03073-CR-S-BP             United States                Nhan Nguyen

                                    v.

                   -01       Dangelo P. Moore             Ian Lewis

                   -02       James D. Elbert              Ryan Reynolds

                   -03       Rodriguez R. Bradley         Bob Lewis

                   -05       Kewan J. Rogers              Kristin Jones

                   -09       Presley A. Pike              Don Cooley



18-03125-CR-S-MDH            United States                Jim Kelleher

                                    v.

                   -01       Steven Edward Cherry         David Mercer



18-03132-CR-S-MDH            United States                Jim Kelleher

                                    v.

                   -01       Leslie Shields               Michelle Moulder



18-03143-CR-S-BCW            United States                Ami Miller

                                    v.

                   -01       Kerwin Omar Martin           Michelle Law




        Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 6 of 8
                                    6
18-05051-CR-SW-BCW           United States                Ami Miller

                                    v.

                   -01       Adam Wayne Seabaugh          Erica Mynarich



18-03137-CR-S-BP             United States                Jody Stockard

                                    v.

                   -01       Deanna L. Harris             Ann Koszuth

                   -02       Robin L. Parker              Bob Lewis



18-03146-CR-S-RK             United States                Jessica Keller

                                    v.

                   -01       Dale Wayne Martin            Tom Carver



18-03140-CR-S-BCW            United States                Byron Black

                                    v.

                   -01       Travis Robinson              Ian Lewis

                   -03       Summer L. Skinner            Alison Hershewe



18-03144-CR-S-MDH            United States                Jim Kelleher

                                    v.

                   -01       Enrique Castaneda            Darryl Johnson



18-03026-CR-S-RK             United States                Ami Miller

                                    v.

                   -01       Christopher Paul Chmela      David Mercer
        Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 7 of 8
                                    7
                                                  /s/ David P. Rush
                                                  DAVID P. RUSH
                                         UNITED STATES MAGISTRATE JUDGE
Date: December 20, 2018




         Case 6:18-cr-03083-RK Document 22 Filed 12/20/18 Page 8 of 8
                                     8
